Per Curiam.
The judgment below must be affirmed, because it sufficiently appears that the attorney appeared for both the defendants. But the execution was erroneous, because the plaintiff, having levied upon land, held an inquest which determined that the rents &c. were sufficient to pay in seven years, and had that writ returned and filed, had no power without the court’s permission to take out a new execution. This has been the practice and understanding of the courts of Nisi Prius, and great inconveniences might ensue from a contrary practice; because the plaintiff might set aside the proceedings and levy again on the same land repeatedly, until he got a jury to condemn it, which would take away from the defendant the benefit of the act of Assembly upon this subject.